Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 43-50, drawn to a “kit for making an aperture”.

Group II, claims 51-58, drawn to a hand-held tool or a kit, depending on the claim (NOTE:  claims 52-58 depend at least ultimately from claim 51, and are, for purposes of this restriction only, being treated as if they are drawn to a “hand-held tool”; that being said, appropriate correction is required, noting that claims 52-58 raise issues under 35 USC 112(b), as “[T]he kit” lacks sufficient antecedent basis in each of these claims, and additionally, potentially raise issues under 35 USC 112(d)).

Group III, claims 59-62 drawn to a device for making an opening.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least U.S. Pat. No. 5,101,557 to Mueller et al., for example.  

Regarding Group I vs. Group II:
Specifically, it is noted that the features which are common to all of the claims of Groups I and II are as follows: a hand-held tool configured for securing a milling cutter therewithin, said hand-held tool connectable to a rotatable drive, wherein said hand-held tool is provided with a bulge that is able to be guided by a guide member conformally shaped to an aperture (though it is noted that the guide member itself is not a common feature between the two groups), and the hand-held tool is able to be manually moved along a rim of a guiding member in order to cut an aperture in an object of interest. 
Note that U.S. Pat. No. 5,101,557 to Mueller et al., for example, teaches a hand-held tool 60 configured for securing a milling cutter 62 therein, which hand-held tool 60 is connectable to a rotational drive (the air motor described in, for example, col. 2, lines 55-63, for example).  The hand-held tool 60 is provided with a “bulge”, such as, for example, element 50, that is able to be guided by a guide member 30 (and particularly, is able to be guided by a rim of a guide-slot 38 thereof), which guide member 30 is “conformally shaped” to an aperture 20 (in an object of interest 10) that is being machined by the cutter 62 (as the hand-held tool 60 is manually moved along the rim of guide-slot 38).  See Figures 1-2, as well as col. 2, lines 30-63; col. 3, lines 28-44; and col. 4, lines 12-24, for example.
Thus, the common features between the claim groupings I and II are not "special technical features" since they do not make a contribution over the art as evidenced by at least the Mueller et al. reference.  
Regarding Group I vs. Group III:
Specifically, it is noted that the features which are common to all of the claims of Groups I and III are as follows: a cutter, a guiding member conformally shaped to an opening/aperture to be made, the guiding member able to be secured to an object of interest in which the opening/aperture is to be cut.   
Note that U.S. Pat. No. 5,101,557 to Mueller et al., for example, teaches a cutter 62, and a guide member 30 that is “conformally shaped” to an aperture 20 that is being machined by the cutter 62 (as the hand-held tool 60 is manually moved along the rim of guide-slot 38), which guide member is able to be secured (within dovetail slot 16 via tang 40, for example) to the object of interest 10 in which the opening/aperture 20 is to be cut.  See Figures 1-2, as well as col. 2, lines 30-63, for example.
Thus, the common features between the claim groupings I and III are not "special technical features" since they do not make a contribution over the art as evidenced by at least the Mueller et al. reference.  
Regarding Group II vs. Group III:
Specifically, it is noted that the features which are common to all of the claims of Groups II and III are as follows: a cutter capable of cutting an aperture/opening in an object of interest.   
Note that Mueller teaches a cutter 62, as described previously, which is capable of cutting an opening/aperture 20 in an object of interest 10 (see Figures 1-2, as well as col. 2, lines 30-63, for example). 
Thus, the common features between the claim groupings II and III are not "special technical features" since they do not make a contribution over the art as evidenced by at least the Mueller et al. reference.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
July 12, 2022